DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Fozia Hamud.
1c.	The substitute specification filed on 22 July 2021 has been entered. The shadings in tables on pages 45-46, 28., 179-180 have been removed. No new matter has been introduced. 
1d.	The amendment of 22 July 2021 has been entered.  
1e.	The drawings filed on 13 June 2019 are acceptable. 

Claim Status:

1c.	Claims 1, 5, 9, 11-14, 21, 27, 29, 30, 37, 45, 53, 65, 77, 105, 111, 116, 117 are pending. 
Election/Restriction:
2a.	Applicants’ election without traverse of the species of an antibody comprising the HCDR1-3 od SEQ ID NO: 8, 35, 45 and LCDR1-3 of SEQ ID NO:62, 13, 14, (hMAN-A(21.2) antibody, in the reply filed on 23 February 2022, is acknowledged. The elected antibody comprises the heavy chain of SEQ ID NO:152 and the light chain of SEQ ID NO:55; and the variable heavy chain of SEQ ID NO:28 and the variable light chain of SEQ ID NO:55. Applicant also elects the immunoconjugate recited in claim 45 and the FC modification of L234A, L235A, S442C, M252Y, S254T and T256E. 
2c.	Claims 1, 9, 11-14, 21, 27, 29, 45, 105, 111, 116, 117 read on the elected species. These claims will be searched and examined in so far as they pertain the antibody comprising CDR1-6 or SEQ ID NO: 8, 35, 45, 62, 13, 14 and the heavy chain sequences of SEQ ID NOs: 28 and 152 and the light chain sequences of SEQ ID NOs: 55 and 68. 

2b.	Claims 5, 30, 37, 53, 65, 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement: 

3.	The information disclosure statements, (IDS) filed on 12/23/2019; 02/23/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits and is hereby attached to the instant communication.

Claim Objections:
4.	Claim 1, 21, 27, 45, 111, and 116 are objected to because of the following informalities: 
4a.	Claim 1, 21, 27, 45, 111, and 116 recite the acronym “ADAM9”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.   

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claim 14 recites a set of Fc domain amino acid substitutions, for example L234A, 1235A, M252Y, S254T, T256E, K288D and H435K.  However, the claim fails to recite which Fc domain the recited amino acid substitutions belong to. Are the recited amino acids from human Fc domain or from another species? Are these amino acids from IgG1, IgG2, IgG3 or IgG4? Appropriate correction is required. 	

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6a.	Claims 1, 9, 11-14, 21, 27, 45, 105, 111, 116, 117 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-38 of U.S. Patent: 11,242,402, in view of Widdison et al, (J. Med. Chem. 2006, 49, 4392-4408).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass an immunoconjugate comprising an anti-ADAM9 antibody and a pharmacological agent; wherein said antibody comprises six CDR sequences, (SEQ ID NO: 8, 35, 45, 62, 13 and 14) and comprises the heavy chain of SEQ ID NO:152 and the light chain of SEQ ID NO:68; the variable heavy chain of SEQ ID NO:28 and the variable light chain of SEQ ID NO:55.  
 Meanwhile, the claims of the ‘402 patent (for example, claims 2-5) encompass an anti-ADAM9 antibody comprising the six CDR amino acid sequences of SEQ ID NOs: 8, 35, 45, 62, 13, 14, 28 and 55 comprising a VH of SEQ ID NO:28 and a VL of SEQ ID NO:55, which are 100% identical to the amino acid sequences of instant SEQ ID NOs: 8, 35, 45, 62, 13, 14, 28 and 55, recited in instant claims.  
Claims 13 and 14 of the instant application and claims 10-13 of the ‘402 patent recite that the anti-ADAM9 antibody comprises an Fc region (that comprises specific amino acid modifications).
However, the claims of the ‘402 patent do not recite that the anti-ADAM9 antibody is conjugated to a pharmacological agent.
Widdison et al teach antibody-maytansinoid conjugates and disclose that these conjugates display greatly improved tumor specificity and antitumor activity of the maytansinoid, (see abstract and page 4392, column 2). The reference teaches the compound recited in instant claim 45(b3) attached to huC242 antibody, (see figure 2, huC242-DM4, and page 4396, column 1). The reference further teaches that huC242-DM4 conjugate is the most effective, (see Figure 4; page 4398, column 2 through page 4399, column 1).
Therefore, the claims of the instant application would be obvious over the ‘402 patent in view of Widdison et al. It would have been obvious to those of ordinary skill in the art to modify the anti-ADAM9 antibody of the ‘402 claims by constructing an antibody-drug conjugate using the maytansinoids of Widdison et al. The person of ordinary skill in the art would have been motivated to make that modification because Widdison et al teaches that the huC242-DM4 conjugate comprising the compound recited in instant claim 45(b3) has greater antitumor activity compared to the other conjugates, (see page 4399, column 1). The person of ordinary skill in the art would also have been motivated to make that modification and would have expected success (i) because ADAM9 (or KID24) is present on a variety of primary and metastatic human cancers and (ii) to utilize the anti-ADAM9 antibody to deliver a toxic drug, such as maytansinoids, to improve the tumor specificity and the antitumor activity.  Thus, the present claims are not patentably distinct from the claims of ‘402 patent in view of Widdison et al. 

6b.	Claims 1, 9, 11-14, 21, 27, 29, 45, 105, 111, 116, 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/553,941, in view of Widdison et al, (J. Med. Chem. 2006, 49, 4392-4408).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass an immunoconjugate comprising an anti-ADAM9 antibody and a pharmacological agent; wherein said antibody comprises six CDR sequences, (SEQ ID NO: 8, 35, 45, 62, 13 and 14) and comprises the heavy chain of SEQ ID NO:152 and the light chain of SEQ ID NO:68; variable heavy chain of SEQ ID NO:28 and the variable light chain of SEQ ID NO:55 and a method of treatment using said immunoconjugate.  
 Meanwhile, the claims of the ‘941 application encompass an anti-ADAM9 comprising the six CDR amino acid sequences of SEQ ID NOs: 8, 35, 45, 62, 13, 14, 28 and 55 comprising a VH of SEQ ID NO:28 and a VL of SEQ ID NO:55, which are 100% identical to the amino acid sequences of instant SEQ ID NOs: 8, 35, 45, 62, 13, 14, 28 and 55, recited in the instant claims and a method of treatment using said antibody.
Claims 13 and 14 of the instant application and claims 7-11 of the ‘941 application recite that the anti-ADAM9 antibody comprises an Fc region (that comprises specific amino acid modifications).
 However, the claims of the ‘941 application do not recite that the anti-ADAM9 antibody is conjugated to a pharmacological agent.
Widdison et al teach antibody-maytansinoid conjugates and disclose that these conjugates display greatly improved tumor specificity and antitumor activity of the maytansinoid, (see abstract and page 4392, column 2). The reference teaches the compound recited in instant claim 45(b3) attached to huC242 antibody, (see figure 2, huC242-DM4, and page 4396, column 1). The reference further teaches that huC242-DM4 conjugate is the most effective, (see Figure 4; page 4398, column 2 through page 4399, column 1).
Therefore, the claims of the instant application would be obvious over the claims of the ‘941 application in view of Widdison et al. It would have been obvious to those of ordinary skill in the art to modify the anti-ADAM9 antibody of the ‘941 claims by constructing an antibody-drug conjugate using the maytansinoids of Widdison et al. The person of ordinary skill in the art would have been motivated to make that modification because Widdison et al teaches that the huC242-DM4 conjugate comprising the compound recited in instant claim 45(b3) has greater antitumor activity compared to the other conjugates, (see page 4399, column 1). The person of ordinary skill in the art would also have been motivated to make that modification and would have expected success (i) because ADAM9 (or KID24) is present on a variety of primary and metastatic human cancers and (ii) to utilize the anti-ADAM9 antibody to deliver a toxic drug, such as maytansinoids, to improve the tumor specificity and the antitumor activity.  Thus, the present claims are not patentably distinct from the claims of U.S. application 17/553,941 in view of Widdison et al. 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


6c.	Claims 1, 9, 11-14, 21, 27, 29, 45, 105, 111, 116, 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10-11, 13-14, 17-18, 21, 27-28, 34-35, 41-42 of co-pending Application No. 17/255,064, in view of Widdison et al, (J. Med. Chem. 2006, 49, 4392-4408).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass an immunoconjugate comprising an anti-ADAM9 antibody and a pharmacological agent; wherein said antibody comprises six CDR sequences, (SEQ ID NO: 8, 35, 45, 62, 13 and 14) and comprises the heavy chain of SEQ ID NO:152 and the light chain of SEQ ID NO:68; variable heavy chain of SEQ ID NO:28 and the variable light chain of SEQ ID NO:55 and a method of treatment using said immunoconjugate.  
 Meanwhile, the claims of the ‘064 application encompass an immunoconjugate comprising an anti-ADAM9 antibody and a pharmacological agent. The same an anti-ADAM9 antibody recited in the instant claims is also recited in ‘064 claims 1, 13, 17, 18, 27, 28, 34, and 35, wherein said antibody comprises the six CDR amino acid sequences of SEQ ID NOs: 8, 35, 45, 62, 13, 14, 28 and 55 comprising a VH of SEQ ID NO:28 and a VL of SEQ ID NO:55) and a method of treatment using said antibody.
Claims 13 and 14 of the instant application and claim 22 of the ‘064 application recite that the anti-ADAM9 antibody comprises an Fc region (that comprises specific amino acid modifications).
 However, the claims of the ‘064 application do not recite that the anti-ADAM9 antibody is conjugated to a pharmacological agent of the instant claims.
Widdison et al teach antibody-maytansinoid conjugates and disclose that these conjugates display greatly improved tumor specificity and antitumor activity of the maytansinoid, (see abstract and page 4392, column 2). The reference teaches the compound recited in instant claim 45(b3) attached to huC242 antibody, (see figure 2, huC242-DM4, and page 4396, column 1). The reference further teaches that huC242-DM4 conjugate is the most effective, (see Figure 4; page 4398, column 2 through page 4399, column 1).
Therefore, the claims of the instant application would be obvious over the claims of the ‘064 application in view of Widdison et al. It would have been obvious to those of ordinary skill in the art to modify the anti-ADAM9 antibody of the ‘064 claims by constructing an antibody-drug conjugate using the maytansinoids of Widdison et al.  The person of ordinary skill in the art would have been motivated to make that modification because Widdison et al teaches that the huC242-DM4 conjugate comprising the compound recited in instant claim 45(b3) has greater antitumor activity compared to the other conjugates, (see page 4399, column 1). The person of ordinary skill in the art also would have been motivated to make that modification (i) because ADAM9 (or KID24) is present on a variety of primary and metastatic human cancers and (ii) to utilize the anti-ADAM9 antibody to deliver a toxic drug, such as maytansinoids, to improve the tumor specificity and the antitumor activity.  Thus, the present claims are not patentably distinct from the claims of U.S. application 17/255,064 in view of Widdison et al. 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112, Scope of enablement
 	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 111 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer overexpressing ADAM9 in a patient, comprising administering to said subject an effective amount of an immunoconjugate comprising the drug recited in claim 45 and an antibody, wherein the antibody comprises six CDR sequences, (SEQ ID NO: 8, 35, 45, 62, 13 and 14) and comprises the heavy chain of SEQ ID NO:152 and the light chain of SEQ ID NO:68; the variable heavy chain of SEQ ID NO:28 and the variable light chain of SEQ ID NO:55, does not reasonably provide enablement for a method for treating any disease or condition associated with or characterized by the expression of ADAM9 in a subject, comprising administering to said subject an effective amount of an anti-ADAM9 antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claim 111 is drawn to a method for treating a disease or condition associated with, or characterized by, the expression of ADAM9 in a subject comprising administering to said subject an effective amount of an immunoconjugate.
The specification discloses a humanized antibody MAB-A (21.2), which comprises the recited CDR and heavy/light chain sequences. The humanized antibody MAB-A (21.2) was further conjugated with drugs, (Sspdb-DM4, DGN549), (see table 14 and example 15).  The specification teaches that the anti-ADM9-immunoconjugate kills a broad panel of ADAM-positive tumor cells, including lung, pancreatic, renal, prostate, and colon tumor cell lines (see paragraphs 00423, figures 9A-9H and table 15). 
However, the claim recites diseases, conditions associated with, or characterized by, the expression of ADAM9, which broadly encompasses any diseases or disorder, which involves the expression of ADAM9.  The specification teaches that diseases that involve expression of ADAM9 include cancer, inflammatory diseases, infectious diseases, pulmonary diseases, (see 009 and 0109). However, different diseases, for example cancers, inflammatory diseases, infectious diseases, pulmonary diseases are varied in symptoms, causes and physiological pathways.  Because different physiological and biochemical pathways are involved in different diseases, diverse drugs, e.g. antibodies that target different proteins, would be required for treating such. There is no evidence indicating that an anti-ADAM9 antibody can broadly treat the encompassed diseases or disorders and undue experimentation would be required of the skilled artisan to determine such. It is known in the relevant art that ADAM9 is expressed in human tissues. For example, Weskamp et al. (J. Cell Biol., 1996, 132(4):717-726) discloses that MDC9 (ADAM9) is widely expressed in human tissues (abstract and Figure 2B), indicating that ADAM9 is involved in a multitude of biological functions. Lin et al. (Cancer Res. 2014, 74(18): 5229-43) teaches that ADAM9 has been shown to be overexpressed in several cancers (page 5229, last paragraph).  However, the art is silent on the exact role that ADAM9 plays in the broadly encompassed diseases or disorders. There is no evidence indicating blocking ADAM9 using an antibody can treat the broadly encompassed diseases and disorders.
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, one skilled in the art would not predict that the administration of the recited immunoconjugate would treat “all possible disease or condition associated” with, or characterized by, the expression of ADAM9 in a subject. Furthermore, the quantity of experimentation to test the effect of the recited immunoconjugate in all possible diseases or conditions associated with the expression of ADAM9, is extremely large in view of the breadth of the claims and the unpredictability of in vivo treatment. 
Due to the lack of direction/guidance presented in the specification regarding the administration of the recited immunoconjugate to treat any disease associated with expression of ADAM9 (other than cancer overexpressing ADAM9); the lack of working examples; the teachings of the prior art; and the complex nature of the invention; and the unpredictability of treating all possible diseases or conditions associated with or characterized by the expression of ADAM9, undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating cancer overexpressing ADAM9 in a patient, comprising administering to said subject an effective amount of an immunoconjugate comprising the drug recited in claim 45 and an antibody, wherein the antibody comprises six CDR sequences, (SEQ ID NO: 8, 35, 45, 62, 13 and 14) and comprises the heavy chain of SEQ ID NO:152 and the light chain of SEQ ID NO:68; the variable heavy chain of SEQ ID NO:28 and the variable light chain of SEQ ID NO:55.

Closest Prior Art:	 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8a.	Lopus et al, (Molecular Cancer Therapeutics; 201, Vol. 9, No. 10; 2689-2699), teach that maytansine is a potent microtubule-targeted compound that induces mitotic arrest and kills tumor cells at subnanomolar concentrations, However, its side effects and lack of tumor specificity have prevented successful clinical use. Recently, antibody-conjugated maytansine derivatives have been developed to overcome these drawbacks. (see abstract). 

8b.	Mather et al, (US PG-Pub 2006/0172350, published on 03 August 2006, recited in the IDS of 02/23/2022). Mather et al teach an anti-ADAM9 antibody drug conjugate, wherein the drug is a maytansinoid for the treatment of cancer, (see paragraphs 002, 0012, 0078-079, 0147). 

Conclusion:
9.	No claim is allowed.  

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        06 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647